Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 1 of 59 PageID #: 6881




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

PHI, INC.                                      CIVIL ACTION NO. 6:13-cv-00015

VERSUS                                         MAGISTRATE JUDGE HANNA

APICAL INDUSTRIES, INC., ET AL.                BY CONSENT OF THE PARTIES

                            MEMORANDUM RULING

      A jury trial was originally scheduled for November 16, 2020 pursuant to

remand from the Fifth Circuit Court of Appeals. The trial was to be devoted solely

to the issue of whether the defendant, Apical Industries, Inc., can be solidarily liable

with the severed former defendant, Rolls-Royce Corporation, against whom the case

proceeded in the Southern District of Indiana, for the damages awarded by the jury

to the plaintiff, PHI, Inc., in this litigation. Due to the court’s Ninth Supplemental

Order Regarding Court Operations Under the Exigent Circumstances Created by the

Covid-19-Pandemic, which prohibited jury trials in the Western District of

Louisiana before the end of 2020, however, the trial date was upset and has not yet

been rescheduled. As part of the opinion, the Fifth Circuit stated “[b]ecause the

magistrate judge has made no findings relevant to these [choice of law]

considerations and the parties have not briefed nor submitted evidence pointing to

the laws of any state other than Louisiana for PHI’s substantive claims, we proceed
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 2 of 59 PageID #: 6882




on the assumption that Louisiana law applies to these claims.”1 The Fifth Circuit

also intimated “no view” on any “legal rulings the magistrate judge may deem

necessary to pass upon on remand.”2 Thus, and with nothing but the utmost respect

for the Fifth Circuit, after much thoughtful consideration and a detailed review of all

the evidence and records in the cases here and in Indiana, this Court deemed it

necessary to test the assumption that Louisiana law applies to the loss allocation

between Apical and Rolls-Royce. Having received full briefing from the parties and

oral argument on the choice-of-law analysis, and after a full review of the record and

evidence in this court and the district court for the Southern District of Indiana, and

with a thorough effort to reconcile all rulings from the Indiana court and the Fifth

Circuit, this Court now finds that Indiana law applies to liability for consequential

damages as well as to the apportionment of loss as between Rolls-Royce and Apical,

precluding the applicability of solidary liability under the facts of this case.

                                   Factual Background

      The following facts are undisputed. On December 1, 2011, the engine in a

helicopter owned by PHI malfunctioned, forcing the pilot to make an emergency

landing in the Gulf of Mexico. The pilot activated the helicopter’s emergency




1
      PHI, Inc. v. Apical Industries, Inc., 946 F.3d 772, 776 n. 8 (5th Cir. 2020).
2
      PHI, Inc. v. Apical Industries, Inc., 946 F.3d at 779-80.

                                                2
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 3 of 59 PageID #: 6883




flotation system, and the helicopter landed upright in the water. The pilot and

passenger escaped the helicopter on life rafts without injury. The helicopter floated

for a period of time before the right aft float deflated as the helicopter was being

towed to a nearby oil production platform. After the float deflated, the helicopter

capsized, rendering the helicopter a total loss.

                                    PHI’s Claims

      This lawsuit began in December 2012 when PHI filed suit against Rolls-

Royce Corporation, Apical Industries, Inc., and Offshore Helicopter Support

Services, Inc. (“OHS”) in Louisiana state court. With the consent of Rolls-Royce,

Apical and OHS removed the action, and it was determined that this court has

subject-matter jurisdiction under 28 U.S.C. § 1332.3

      PHI alleged that the helicopter’s engine was manufactured by defendant

Rolls-Royce, that the engine contained one or more redhibitory defects, and that the

defects – including but not limited to the engine’s No. 2 bearing – caused the engine

failure that necessitated the emergency water landing and resulted in the loss of the

helicopter. PHI alleged that the helicopter’s float system was designed,

manufactured, and sold by defendant Apical, that the float system contained

redhibitory defects, and that the defects in the float system resulted in the helicopter



3
      Rec. Doc. 53.

                                           3
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 4 of 59 PageID #: 6884




inverting into the saltwater of the Gulf of Mexico, resulting in the loss of the

helicopter. PHI further alleged that OHS repaired, reworked, and overhauled the

flotation system, that OHS’s negligence in doing so caused the flotation system to

fail, and that OHS’s negligence resulted in the loss of the helicopter. In its amended

complaint, PHI deleted the negligence claim against OHS and asserted a breach of

contract claim against OHS in its place.

                              The Limited Warranty

      PHI specifically – but not exclusively – alleged that the helicopter’s engine

failed due to a problem with the No. 2 bearing. The No. 2 bearing on the helicopter

at the time of the crash was a replacement part that PHI had purchased from Rolls-

Royce. A limited warranty on the No. 2 bearing was issued by Rolls-Royce at the

time of its purchase. The limited warranty reads as follows, in pertinent part:

      THIS WARRANTY IS GIVEN EXPRESSLY AND IN PLACE OF
      ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
      INCLUDING           ANY       IMPLIED         WARRANTIES            OF
      MERCHANTABILITY OR FITNESS FOR PARTICULAR
      PURPOSE.          THERE      ARE       NO       UNDERSTANDINGS,
      AGREEMENTS, REPRESENTATIONS, OR WARRANTIES NOT
      SPECIFIED HEREIN.4
                                     *****
      The obligations of Rolls-Royce under this Limited Warranty are limited
      to the repair of the spare module/part as provided herein. In no event,
      whether as a result of breach of contract or warranty, alleged
      negligence, or otherwise, shall Rolls-Royce be subject to liability for


4
      Rec. Doc. 106-5 at 1.

                                           4
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 5 of 59 PageID #: 6885




      incidental, consequential, indirect, special or punitive damages of any
      kind. . . .5
                                       *****
      This Limited Warranty shall be construed and interpreted in accordance
      with the laws of the State of Indiana, without reference to its choice of
      law rules. . . . Any controversy or claim arising out of or relating to this
      Limited Warranty or breach thereof shall be litigated only in the Circuit
      or Superior Courts of Marion County, Indiana or the United States
      District Court for the Southern District of Indiana, Indianapolis
      Division. . . .6

                              Severance and Transfer

      In July 2013, Rolls-Royce filed a motion to dismiss or, alternatively, to

transfer the action to the Southern District of Indiana,7 based on the forum selection

clause in the limited warranty. The motion was denied as premature.8

      After the United States Supreme Court decided Atlantic Marine Construction,

Inc. v. United States District Court for the Western District of Texas, 571 U.S. 49

(2013), Rolls-Royce filed a motion seeking severance of PHI’s claim against it and

transfer of that claim to Indiana.9 Finding that enforcement of the forum selection

clause in Rolls-Royce’s limited warranty would, under the facts of this case, be




5
      Rec. Doc. 106-5 at 2.
6
      Rec. Doc. 106-5 at 3.
7
      Rec. Doc. 62.
8
      Rec. Doc. 79.
9
      Rec. Doc. 106.

                                           5
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 6 of 59 PageID #: 6886




unfair, unjust, and unreasonable, the motion was denied.10 Rolls-Royce then filed a

petition for mandamus to the Fifth Circuit, which was granted, and PHI’s claim

against Rolls-Royce was severed and transferred to the United States District Court

for the Southern District of Indiana, Indianapolis Division.11

                                  The Indiana Litigation

      After PHI’s claim against Rolls-Royce was severed and transferred to Indiana,

Rolls-Royce filed a motion for summary judgment, which was granted in part and

denied in part in December 2016.12 In support of the motion, Rolls-Royce argued

that it was entitled to summary judgment for three reasons: because the limited

warranty for the No. 2 bearing excluded Rolls-Royce’s potential liability for the loss

of the helicopter, because the economic loss doctrine barred PHI’s claims, and

because the destruction of PHI’s helicopter was due to a superseding cause (the

failure of the float system).

      The court explained that PHI was pursuing a breach of warranty claim against

Rolls-Royce under Indiana law.13 The court then held that, because the doctrine of



10
      Rec. Docs. 132, 141, 142.
11
      In re Rolls Royce Corporation, 775 F.3d 671 (5th Cir. 2014).
12
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., No. 1:15-cv-00840-TWP-DML, 2016
WL 7179362 (S.D. Ind. Dec. 9, 2016), reconsideration denied, 2017 WL 167722 (S.D. Ind. Jan.
17, 2017).
13
      Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at *3.

                                              6
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 7 of 59 PageID #: 6887




economic loss applies only in the context of tortious injury while PHI’s claim against

Rolls-Royce was contractual in nature, summary judgment in favor of Rolls-Royce

on that issue was warranted.14

      Rolls-Royce argued that the failure of the flotation system was an unforeseen

superseding cause that led to the loss of the helicopter, while PHI argued that the

foreseeability of its helicopter capsizing following a water landing was an issue of

fact for the jury to resolve. The court agreed with PHI and found that there was a

genuine issue of material fact precluding summary judgment in Rolls-Royce’s favor

regarding the doctrine of superseding cause.15

      Three separate issues were addressed regarding the limited warranty: the

scope of the warranty, whether the warranty failed in its essential purpose, and

whether the warranty was unconscionable. While Rolls-Royce argued that it was not

liable to PHI because the limited warranty for the No. 2 bearing disclaimed any

implied warranties for merchantability and gave PHI its exclusive remedy, i.e. repair

of the bearing itself, PHI argued that the limited warranty did not foreclose all of its

claims against Roll-Royce because the engine also contained an alleged design

defect that was not subject to the limited warranty. The court recognized that PHI’s

amended complaint articulated a claim based on defects in the engine’s manufacture


14
      Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at *5.
15
      Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at *5-6.

                                            7
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 8 of 59 PageID #: 6888




or design that included but were not limited to the No. 2 bearing. Thus, the court

held that “because the Limited Warranty applies only to the No. 2 bearing, a genuine

issue of material fact remains regarding whether the engine contained a design

defect.”16 The court denied summary judgment in Rolls-Royce’s favor on this issue.

      PHI alternatively argued that, even if the limited warranty applied to the entire

engine, the limited warranty was inapplicable because it failed in its essential

purpose. The court noted that whether a limited remedy (such as the limited warranty

at issue in this case) fails of its essential purpose is an issue of fact that a jury may

determine.17 PHI argued that the limited warranty failed to serve its essential purpose

because the total loss of the engine prevented any repair that might have been made

to the No. 2 bearing, while Rolls-Royce argued that, under Indiana law, an exclusion

of consequential damages is valid even if the written warranty fails of its essential

purpose, citing Rheem Mfg. Co. v. Phelps Heating & Air Conditioning, Inc., 746

N.E.2d 941, 947 (Ind. 2001). In light of these competing arguments, the Indiana

court found that a genuine issue of material fact existed regarding whether the

limited warranty failed to serve its essential purpose and denied summary judgment

in Rolls-Royce’s favor on that issue.18


16
      Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at *4.
17
      Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at *4.
18
      Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at *5.

                                            8
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 9 of 59 PageID #: 6889




       PHI also argued that the limited warranty was unconscionable because it was

unilaterally drafted by Roll-Royce without any negotiations with PHI. The court

noted that unconscionability is a matter of law to be determined by the court. 19 The

court was persuaded by Rolls-Royce’s arguments that both PHI and Rolls-Royce are

sophisticated parties, that there was no disparity in bargaining power between them,

and that PHI was a longstanding customer of Rolls-Royce that was familiar with the

terms of the limited warranty and had used it to its benefit on prior occasions. The

court found that the limited warranty was not unconscionable and granted summary

judgment in Rolls-Royce's favor on that issue.20

       In summary, the Indiana court found “that the pertinent sections of the Limited

Warranty are conscionable; however, there is a genuine issue of material fact

regarding whether the engine contained a design defect and whether the Limited

Warranty meets its essential purpose, and there remains a genuine issue of material

fact as to the superseding cause defense; therefore, these issues should be resolved

by the trier of fact.”21




19
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at *5.
20
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at *5.
21
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at *6.

                                             9
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 10 of 59 PageID #: 6890




       Rolls-Royce sought reconsideration of the ruling, which the court denied.22 In

 the reconsideration ruling, the Indiana court expressly found that Rolls-Royce knew

 or should have known that PHI’s redhibition claim under Louisiana law would

 convert to an implied warranty of merchantability claim under Indiana law.23

       The same day it ruled on the motion for reconsideration, the Indiana court also

 ruled on the parties’ motions in limine.24 Having already found that the limited

 warranty was conscionable and that there was no dispute that the limited warranty

 excluded any consequential or incidental damages arising from the failure of the No.

 2 bearing, the court granted Rolls-Royce’s request to exclude at trial any evidence

 of incidental and consequential damages caused by the No. 2 bearing.25 Having

 previously found that a material issue of fact remained regarding whether a defect

 in the engine caused PHI’s loss, the court denied Rolls-Royce’s request for the

 exclusion of evidence at trial regarding incidental and consequential damages caused

 by a defect in any part of the engine other than the No. 2 bearing.26



 22
      Petroleum Helicopters, Inc. v. Rolls Royce Corp., No. 1:15-cv-00840-TWP-DML, 2017
 WL 167722, at *5 (S.D. Ind. Jan. 17, 2017).
 23
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2017 WL 167722 at *4.
 24
         Petroleum Helicopters, Inc. v. Rolls Royce Corp., No. 1:15-cv-00840, 2017 WL 189158
 (S.D. Ind. Jan. 17, 2017).
 25
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2017 WL 189158 at *5.
 26
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2017 WL 189158 at *5.

                                             10
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 11 of 59 PageID #: 6891




          Soon thereafter, PHI and Rolls-Royce amicably settled their dispute.27

                                            Consent

          In August 2017, the parties consented to have the undersigned Magistrate

 Judge preside over this matter pursuant to 28 U.S.C. § 636(c).28

                                 This Court’s Pretrial Rulings

          This Court issued several pretrial rulings, two of which are particularly

 important to the analysis presently before the Court. First, from the beginning it was

 undisputed that the helicopter sustained an engine failure and the pilot made a

 successful emergency landing in the water with the float system fully deployed,

 giving time for the pilot and passenger to escape and for the helicopter to be placed

 in tow by a nearby vessel. Some time later, the float system failed, and the helicopter

 inverted. This Court reasoned that Apical’s float system was designed to work only

 in the event that an emergency water landing was necessary, i.e., as a result of an

 engine failure over water; therefore, how or why the engine malfunctioned was

 immaterial to the issues of whether there was a redhibitory defect in the float system

 or whether OHS’s alleged breach of contract led to the failure of the float system




 27
          Rec. Doc. 275 in Civil Action No. 1:15-cv-00840 (notice of settlement filed on March 6,
 2017).
 28
          Rec. Docs. 212, 213.

                                                11
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 12 of 59 PageID #: 6892




 that caused the helicopter to invert.29 If the jury found the float system did not have

 a redhibitory defect that caused the helicopter to invert, then Apical could not be

 liable for anything. Regardless, this Court concluded, as did the Indiana court before

 it, that Apical could not be liable for the failure of the engine. For that reason, this

 Court did not permit any evidence at the trial concerning the cause of the engine

 failure.30

        In response to the argument that Apical would be entitled to have the jury

 consider comparative fault principles and tort-based liability theories, this Court

 found that only contract claims remained in this case and that comparative fault

 principles would not apply to any party or non-party.31 Furthermore, since Apical

 and OHS were only potentially liable for the loss of the helicopter minus the engine,

 based on the applicability of Indiana law in the Indiana litigation, combined with the

 undisputed facts concerning the successful water landing and deployment of the float

 system, this Court found that Rolls-Royce was not solidarily liable with Apical or

 OHS because (a) tort based principles were not applicable, and (b) under traditional

 principles of Louisiana’s obligations law concerning contract or quasi-contract,


 29
         See also the Fifth Circuit’s statement in the remand opinion that “the cause for the engine’s
 failure is not relevant to the Float System’s functionality and purpose.” PHI, Inc. v. Apical
 Industries Inc., 946 F.3d at 779 n. 13.
 30
        Rec. Doc. 256 at 5-7.
 31
        Rec. Doc. 256 at 9-10.

                                                 12
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 13 of 59 PageID #: 6893




 Rolls-Royce would not be liable for the same performance as Apical and OHS.

 Therefore, the jury would not be asked to apportion liability as between Rolls-Royce

 and any other defendant, and the defendants (if found liable to PHI) would not be

 entitled to a fifty percent credit against the jury’s verdict for the settlement between

 PHI and Rolls-Royce.32

                                          Trial

       PHI’s claims against Apical and OHS were tried to a jury in November 2017.

 The jury found that Apical’s float system contained a redhibitory defect that caused

 the loss of the helicopter, found that OHS did not breach any contractual duty owed

 to PHI, and awarded damages in the amount of $2.18 million in favor of PHI and

 against Apical.33

                                  Post-Trial Rulings

 A.    The Value of the Engine

       Following an evidentiary hearing with this Court held in January 2018 by

 agreement of the parties, this Court decided that $450,230 should be deducted from

 the jury’s award, representing the fair market value of the helicopter’s engine.34 This

 Court found that the evidence was undisputed that the helicopter engine failed before


 32
       Rec. Doc. 256 at 12-13.
 33
       Rec. Doc. 277.
 34
       Rec. Doc. 303 at 7.

                                           13
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 14 of 59 PageID #: 6894




 the helicopter’s emergency landing in the Gulf of Mexico. This Court recognized

 that PHI took the position in pleadings filed in the Indiana litigation that the engine

 was a total loss regardless of whether the helicopter capsized and found that PHI was

 bound to its factual assertions that the engine was a total loss before the float system

 failure. This Court consequently concluded that Apical could not be liable for the

 value of the engine because the redhibitory defect in the float system that was found

 by the jury did not cause the damage to the engine that occurred before the helicopter

 landed in the water.

 B.    Attorneys’ Fees

       Because PHI’s redhibition claim against Apical was successful, this Court

 awarded PHI $301,963.50 in attorneys’ fees in April 2018.35

                                    The Remand Ruling

       Apical appealed the trial court’s judgment and related orders. The Fifth

 Circuit issued its mandate in January 2020, expressly remanding this matter for a

 trial on the issue of whether there is solidary liability under Louisiana law between

 Rolls-Royce and Apical.36

       The parties agree that, as to the loss allocation between Apical and Rolls-

 Royce, Apical has the burden of proof on remand and would go first at trial. Apical


 35
       Rec. Doc. 302 at 24-25.
 36
       PHI, Inc. v. Apical Industries, Inc., 946 F.3d at 773.

                                                14
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 15 of 59 PageID #: 6895




 argued that this is so because a non-settling defendant may only obtain a

 proportionate reduction in damages by proving at trial that the party that settled was

 solidarily liable.37 PHI argued, more persuasively, that whether Rolls-Royce and

 Apical are solidarily liable was raised as an affirmative defense by Apical, and the

 defendant asserting an affirmative defense must bear the burden of proving that

 defense.38

        Apical argued that the Fifth Circuit was requiring it to prove only that the

 engine contained a defect unrelated to the No. 2 bearing that caused the engine to

 fail and further argued that it was not required to prove that any such defect caused

 the loss of the helicopter.39 This Court disagrees regardless of the outcome of the

 choice-of-law analysis as set forth in detail below.

        In the remand ruling, the Fifth Circuit expressly assumed that Louisiana law

 applies to all of the issues presented in this case, but also noted, first, that the trial

 court had made no findings concerning what law applied and, second, that the parties

 had not briefed that issue or submitted any evidence suggesting that the law of any




 37
        In support of this argument, Apical cited Taylor v. U.S. Fidelity & Guar. Ins. Co., 630
 So.2d 237, 239 (La. 1993).
 38
        Geophysical Service, Inc. v. TGS-NOPEC Geophysical Co., 784 Fed. App’x 253, 256 (5th
 Cir. 2019); Lulirama Ltd., Inc. v. Axcess Broadcast Services, Inc., 128 F.3d 872, 884 (5th Cir.
 1997); Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986)
 39
        Rec. Doc. 349 at 8-9.

                                               15
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 16 of 59 PageID #: 6896




 state other than Louisiana applied.40 The only issues before the court prior to the

 appeal were PHI’s redhibition claim against Apical and PHI’s breach of contract

 claim against OHS, both of which were based on Louisiana law. PHI’s claim against

 Rolls-Royce – including both the claim based on the No. 2 bearing that was subject

 to the limited warranty and the claim based on other parts of the engine – had been

 severed and transferred to Indiana, and this Court had ruled that Rolls-Royce’s

 liability, if any, was not relevant to the issues that remained to be adjudicated in

 Louisiana. Therefore, there was no reason for conducting a choice-of-law analysis

 at that time.

        On remand, however, the Fifth Circuit is “require[ing] a trial on whether

 Rolls-Royce is also responsible for the loss of the helicopter such that it is a solidary

 obligor, along with Apical, entitling Apical to a reduction in the amount of damages

 it owes to PHI.”41 Because PHI’s claim against Rolls-Royce was governed by

 Indiana law in the Indiana proceeding, and the Fifth Circuit has ordered this Court

 to determine whether Rolls-Royce is liable for the loss of PHI’s helicopter, the issue

 of which state’s law should apply is now squarely before the court.




 40
        PHI, Inc. v. Apical Industries, Inc., 946 F.3d at 776 n. 8.
 41
        PHI, Inc. v. Apical Industries, Inc., 946 F.3d at 779.

                                                 16
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 17 of 59 PageID #: 6897




                                Which State’s Law Applies

        This Court has subject-matter jurisdiction under 28 U.S.C. § 1332 because, at

 the time of removal, the parties were diverse in citizenship and the amount in

 controversy exceeded the statutory minimum. When sitting in diversity, as this Court

 is, a federal court applies the substantive law of the state in which the court sits,

 including the forum state’s choice-of-law rules.42 The Indiana court applied Indiana

 law to all of PHI’s claims against Rolls-Royce when those claims were pending in

 Indiana. Should Indiana law apply now that PHI’s claim against Rolls-Royce must

 be adjudicated in this forum or should Louisiana law apply? This Court required the

 parties to brief this issue,43 they did so,44 and oral argument on this issue was held

 on September 23, 2020. PHI argued in favor of the application of Indiana law, while

 Apical argued in favor of the application of Louisiana law.

 A.     The Arguments of the Parties

        Apical presented five arguments in favor of the application of Louisiana law:

 that the same law should be applied to the remaining claim against Rolls-Royce as




 42
        In re Katrina Canal Breaches Litigation, 495 F.3d 191, 206 (5th Cir. 2007) (citing Erie
 R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938); Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487,
 496 (1941)); Abraham v. State Farm Mut. Auto. Ins. Co., 465 F.3d 609, 611 (5th Cir. 2006) (citing
 same).
 43
        Rec. Doc. 359.
 44
        Rec. Docs. 361, 364.

                                                17
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 18 of 59 PageID #: 6898




 was applied to PHI’s claim against Apical at the trial on the merits; that PHI should

 be judicially estopped from arguing that Indiana law applies because it previously

 argued in Indiana that Louisiana law should be applied to its claim against Rolls-

 Royce; that Louisiana law should be applied because solidary liability is an

 affirmative defense available under Louisiana law that was raised in this proceeding

 to which Louisiana law was applied at trial on the merits; that there is no true conflict

 between Indiana breach of warranty law and Louisiana redhibition law; and that if

 there is a true conflict between Indiana law and Louisiana law, Louisiana law should

 be applied. PHI argued that Apical waived its solidary liability defense because it

 was raised too late and further argued that Indiana law should apply to the issue of

 loss allocation as between Rolls-Royce and Apical.

 B.    Should the Law Applied at the First Trial be Applied Again?

       Apical argued that the same law should be applied to the remaining claim

 against Rolls-Royce as was applied to PHI’s claim against Apical at the trial on the

 merits. As no choice-of-law analysis had been undertaken at that point, it is possible

 that a choice of law analysis resulting in the application of Louisiana law to at least

 some of the issues would have been done if the claim against Rolls-Royce had not




                                            18
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 19 of 59 PageID #: 6899




 been severed and transferred to Indiana.45 However, severance of the claim against

 Rolls-Royce on the basis of the choice-of-law provision included in the limited

 warranty document required that Rolls-Royce be treated differently from Apical.

 Inherent in the Fifth Circuit’s severance and transfer order was recognition that the

 two claims were separate, distinct, and sufficiently independent legally and factually

 to be tried in two different states under two different sets of laws.

        Apical also noted that this Court did not apply California law to PHI’s claim

 against it. Even though Rolls-Royce raised the applicability of Indiana law, Apical

 never raised the applicability of California law before trial. Therefore, whether

 California law should be applied is an issue that cannot be raised at this late date.46

        Apical also failed to note that this Court took Rolls-Royce’s role in this

 litigation into consideration by decreasing the jury’s award in favor of PHI by an

 amount equal to the value of helicopter’s engine as the loss caused by the engine

 failure. The jury found that the redhibitory defect in the Apical float caused the loss

 of the helicopter and awarded PHI $2.18 million, the full value of the helicopter

 including its engine. But, as specifically found by the Indiana court, “due to defects



 45
        Louisiana recognizes the concept of dépeçage, under which a conflict-of-laws analysis is
 applied on a claim-by-claim or issue-by-issue basis, not to the case as a whole. La. Civ. Code art.
 3515, Comment (d).
 46
          The Court also notes that the Fifth Circuit stated in the remand opinion that Apical’s
 liability cannot be relitigated. PHI, Inc. v. Apical Industries, Inc. 946 F.3d at 789 n. 13.

                                                19
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 20 of 59 PageID #: 6900




 in Rolls-Royce’s engine, the engine itself was a total loss despite the capsizing of

 the helicopter.”47 The Fifth Circuit also implicitly found as much when it recognized

 in its remand opinion that “only Rolls-Royce could have been liable for the

 helicopter’s engine failure.”48 Because the engine failed before the helicopter was

 forced to land in the water, this Court likewise reasoned that the redhibitory defect

 in the float did not cause the loss of the engine. Thus, this Court deducted the sum

 that was determined to be the value of the engine – $450,230 – from the jury’s award.

       PHI persuasively argued that since the Court has, in essence, compensated

 Apical for the loss caused by any and all defects in the Rolls-Royce engine by

 reducing the jury’s award by the value of the engine, it would be unfair to allow any

 further reduction in PHI’s recovery. At a minimum, PHI argued that if the Court

 were to allow Rolls-Royce’s allocation of loss to be considered, the value of the

 engine should be added back to the jury’s award. However, three different courts

 have now concluded that Apical cannot be liable for the value of the engine despite

 the fact that there is evidence in this record that the engine could possibly have been

 repaired had the helicopter not inverted.49 This poses the question of whether the



 47
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at 6.
 48
       PHI, Inc. v. Apical Industries, Inc. 946 F.3d at 778.
 49
       See Rec. Docs. 282-1, 282-2 at 2 (deposition testimony of PHI’s Director of Engine
 Overhaul, Mike Block).

                                                20
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 21 of 59 PageID #: 6901




 conclusion that Apical cannot be liable for the value of the engine, considering that

 the jury found Apical liable for the loss of the helicopter including the engine, should

 be revisited at trial. That would seemingly only be the case if the Louisiana law of

 solidary liability applied because a fundamental precept of solidary liability between

 obligors in a contractual or quasi-contractual context is that each can be held liable

 for the full amount of the obligation, i.e. the total loss of the helicopter, and the

 obligee (PHI) has the right to demand the “whole performance from any of his

 solidary obligors.”50

 C.     Should PHI be Judicially Estopped from Seeking the Application of
        Indiana Law?

        Apical argued that PHI should be judicially estopped from arguing that

 Indiana law applies because it previously argued in Indiana that Louisiana law

 should be applied to its claim against Rolls-Royce. Judicial estoppel “prevents a

 party from asserting a position in a legal proceeding that is contrary to a position

 previously taken in the same or some earlier proceeding.”51 The doctrine is usually

 applied when a party uses intentional self-contradiction to obtain an unfair




 50
        Cf. La. Civ. Code arts. 1790, 1794, and 1795.
 51
         Hall v. GE Plastic Pacific PTE Ltd., 327 F.3d 391, 396 (5th Cir. 2003) (citing Ergo Science,
 Inc. v. Martin, 73 F.3d 595, 598 (5th Cir. 1996)). See, also, New Hampshire v. Maine, 532 U.S.
 742, 749 (2001).

                                                 21
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 22 of 59 PageID #: 6902




 advantage.52 Judicial estoppel applies when (1) the party asserted a legal position

 that is plainly inconsistent with its prior position; (2) a court accepted the prior

 position; and (3) the party did not act inadvertently.53 To reiterate, before a party can

 be estopped on this basis, that party must have convinced a court to accept its

 previous position.54 In this case, however, PHI failed to convince the Indiana court

 that Louisiana law should be applied to any of its claims against Rolls-Royce (or to

 any issues within those claims). PHI asserted a breach of warranty claim under

 Indiana law based on the language of the limited warranty for the No. 2 bearing, and

 the Indiana court clearly acknowledged that PHI’s engine defect claim not involving

 the No. 2 bearing under Louisiana’s redhibition doctrine converted to an implied

 warranty of merchantability claim under Indiana law.55 Therefore, PHI is not

 judicially estopped from asserting, in this lawsuit, that Indiana law rather than

 Louisiana law should apply to the allocation of loss as between Rolls-Royce and

 Apical.



 52
        In re Coastal Plains, Inc., 179 F.3d 197, 206 (5th Cir. 1999).
 53
        United States v. Farrar, 876 F.3d 702, 709 (5th Cir. 2017); Trinity Marine Prods., Inc. v.
 United States, 812 F.3d 481, 490 (5th Cir. 2016); Reed v. City of Arlington, 650 F.3d 571, 574 (5th
 Cir. 2011).
 54
        Hall v. GE Plastics Pac. PTE Ltd., 327 F.3d at 396.
 55
        Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at 2 n. 2; Rec. Doc.
 248 at 9 in Civil Action No. 1:15-cv-00840; Petroleum Helicopters, Inc. v. Rolls Royce Corp.,
 2017 WL 167722, at *4.

                                                22
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 23 of 59 PageID #: 6903




 D.    Should Louisiana Law Apply Because Solidary Liability is a Louisiana
       Affirmative Defense?

       Apical argued that Louisiana law should be applied because solidary liability

 is an affirmative defense available under Louisiana law that was raised in this

 proceeding to which Louisiana law was applied at trial on the merits. Because no

 choice of law argument or analysis was presented before trial, that argument begs

 the question and does not assist this Court in determining which state’s law should

 be applied now.

 E.    Was the Timing of the Solidary Liability Defense Prejudicial?

       PHI argued that Apical’s solidary liability defense was waived because it was

 not raised timely and PHI was prejudiced by the delay. Rule 8(c) of the Federal

 Rules of Civil Procedure requires parties to set forth any matter constituting an

 affirmative defense in their responses to the plaintiff’s complaint, and the failure to

 assert an affirmative defense at that time generally results in a waiver of the

 defense.56 However, when an affirmative defense “is raised in the trial court in a

 manner that does not result in unfair surprise. . . technical failure to comply precisely

 with Rule 8(c) is not fatal.”57 An affirmative defense is not waived “if it is raised at

 a pragmatically sufficient time, and [the opposing party] was not prejudiced in its



 56
       Allied Chem. Corp. v. Mackay, 695 F.2d 854, 855 (5th Cir. 1983) (per curiam).
 57
       Allied Chem. Corp. v. Mackay, 695 F.2d at 855-56.

                                              23
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 24 of 59 PageID #: 6904




 ability to respond.”58 Consistently, the Fifth Circuit has “found no waiver where no

 evidence of prejudice exists and sufficient time to respond to the defense remains

 before trial,”59 explaining that “[t]his is consistent with the Supreme Court's

 interpretation of the purpose of Rule 8(c), which is to give the opposing party notice

 of the affirmative defense and a chance to argue why it should not apply.”60

        In this case, Apical did not assert a defense based on its alleged solidary

 liability with Rolls-Royce in its answers to PHI’s original or amended complaints.61

 Apical raised this defense for the first time in the parties’ joint proposed pretrial

 order which was filed on October 6, 2017, almost five years after the lawsuit was

 filed and only thirty-seven days before the trial began.62 A joint pretrial order signed

 by both parties supersedes all pleadings and governs the issues to be presented at

 trial.63 In other cases, the Fifth Circuit has found that an affirmative defense raised




 58
        Standard Waste Sys. Ltd. v. Mid-Continent Cas. Co., 612 F.3d 394, 398 (5th Cir. 2010)
 (quoting Rogers v. McDorman, 521 F.3d 381, 386 (5th Cir. 2008)).
 59
        Pasco ex rel. Pasco v. Knoblauch, 566 F.3d 572, 577 (5th Cir. 2009).
 60
          Pasco ex rel. Pasco v. Knoblauch, 566 F.3d at 577-78 (citing Blonder-Tongue Lab. v. Univ.
 of Ill. Found., 402 U.S. 313, 350 (1971)).
 61
        See Rec. Docs. 14, 26, 56.
 62
        Rec. Doc. 231 at 4-5.
 63
        Vanhoy v. United States, 514 F.3d 447, 450 n.10 (5th Cir. 2008) (quoting McGehee v.
 Certainteed Corp., 101 F.3d 1078, 1080 (5th Cir. 1996)).

                                                24
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 25 of 59 PageID #: 6905




 for the first time in the pretrial order was raised “at a pragmatically sufficient time.”64

 But there is a critical second part to the inquiry. A defendant’s failure to raise an

 affirmative defense in its answer to the plaintiff’s complaint need not result in a

 waiver if the defense is otherwise raised in a pragmatically sufficient time and the

 plaintiff is not prejudiced in his ability to respond.65 “Central to requiring the

 pleading of affirmative defenses is the prevention of unfair surprise.”66 “A party is

 not prejudiced if he can adequately confront and defend against the defense.” 67 A

 district court has discretion to determine whether the party against whom the defense

 was raised suffered prejudice or unfair surprise as a result of the delay in asserting




 64
        See, e.g., Motion Medical Technologies, L.L.C. v. Thermotek, Inc., 875 F.3d 765, 772 (5th
 Cir. 2017); Villafranca v. United States, 587 F.3d 257, 262 n. 2 (5th Cir. 2009) (citing Vanhoy v.
 United States, 514 F.3d at 450-51); Arismendez v. Nightingale Home Health Care, Inc., 493 F.3d
 602, 611 (5th Cir. 2007); Lubke v. City of Arlington, 455 F.3d 489, 499 (5th Cir. 2006); Giles v.
 Gen. Elec. Co., 245 F.3d 474, 492 (5th Cir. 2001); Lucas v. United States, 807 F.2d 414 (5th Cir.
 1986); Allied Chem. Corp. v. Mackay, 695 F.2d at 855-56; Funding Systems Leasing Corp. v.
 Pugh, 530 F.2d 91, 95-96 (5th Cir. 1976).
 65
        For cases finding waiver due to prejudice, see, e.g., Imperium IP Holdings (Cayman), Ltd.
 v. Samsung Electronics Co., Ltd., 203 F.Supp.3d 755, 760 (E.D. Tex. 2016); LSREF2 Baron,
 L.L.C. v. Tauch, 751 F.3d 394, 402 (5th Cir. 2014); Ingraham v. United States, 808 F.2d 1075,
 1079 (5th Cir. 1987).
 66
        Ingraham v. United States, 808 F.2d at 1079.
 67
         Graham v. Hamilton, 872 F.Supp.2d 529, 542 (W.D. La. 2012) (citing Lucas v. United
 States, 807 F.2d 414, 418 (5th Cir. 1986) and Theunissen v. GSI Group, 109 F.Supp.2d 505, 509
 (N.D. Miss. 2000)).

                                                25
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 26 of 59 PageID #: 6906




 the defense.68 “Whether there was unfair surprise or prejudice is a fact-specific

 inquiry based on the circumstances of the case.”69

          In this case, PHI argued that it was prejudiced by Apical’s late assertion of the

 solidary liability defense because it settled its claim against Rolls-Royce after the

 Indiana court ruled that Indiana law applied to all of PHI’s claims against Rolls-

 Royce and before the affirmative defense based on Louisiana law was asserted. PHI

 settled its claim against Rolls-Royce in March 2017,70 more than seven months

 before it knew that Apical would be claiming that it was entitled to a fifty percent

 reduction in any recovery PHI might be awarded at trial because Apical was

 solidarily liable with Rolls-Royce. At the time of the settlement, PHI had not been

 given an opportunity to confront or defend against the solidary liability defense, and

 PHI was lacking critical information that could very likely have affected its

 settlement negotiations with Rolls-Royce. Not having been privy to any of the issues

 surrounding the settlement between PHI and Rolls-Royce, this Court is unable to

 conclude that PHI was not prejudiced by Apical’s delayed assertion of the solidary

 liability defense. However, any potential prejudice to PHI should have been cured


 68
        Levy Gardens Partners, L.P. v. Commonwealth Land Title Ins. Co., 706 F.3d 622, 633 (5th
 Cir. 2013).
 69
          LSREF2 Baron, L.L.C. v. Tauch, 751 F.3d at 402.
 70
          Rec. Doc. 275 in Civil Action No. 1:15-cv-00840 (notice of settlement filed on March 6,
 2017).

                                                26
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 27 of 59 PageID #: 6907




 by deducting the amount allocated to the value of the engine from any award the jury

 imposed against Apical based on the factual findings of the Indiana court, with which

 this Court agreed, that the Apical float system failure and subsequent inversion did

 not cause the loss of the engine.

 F.     The Conflict-of-Laws Analysis

        Apical argued that there is no true conflict between Indiana law pertaining to

 the breach of the implied warranty of merchantability and Louisiana redhibition law.

 Apical alternatively argued that if there is a true conflict between Indiana law and

 Louisiana law, Louisiana law should be applied. PHI argued that Indiana law should

 apply to the issue of loss allocation as between Rolls-Royce and Apical. By

 reconciling the rulings of the Indiana court and the Fifth Circuit’s mandamus ruling

 with a complete conflict-of-laws analysis, this Court finds that it does not completely

 agree with either party.

        The first step in a conflict-of-laws analysis under Louisiana law requires the

 court to determine whether the laws of two or more states conflict.71 If the laws of

 the relevant states do not conflict, no conflict-of-laws analysis is necessary, and the




 71
        Lonzo v. Lonzo, 17-0549 (La. App. 4 Cir. 11/15/17), 231 So. 3d 957, 966. See, also, La.
 Civ. Code art. 3515, Comment (d); Tolliver v. Naor, 115 F.Supp.2d 697, 701 (E.D. La. 2000)
 (whether there is an actual conflict of law is a threshold matter).

                                              27
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 28 of 59 PageID #: 6908




 court applies the law of the forum state.72 If the laws do conflict, however, further

 analysis is necessary.

        In this case, there are two potential conflicts of law. First, the court must

 decide which state’s law applies to Rolls-Royce’s potential liability to PHI for the

 alleged defect in the engine. That analysis necessarily includes the issue of causation.

 Second, the court must decide which state’s law applies to the issue of whether Rolls-

 Royce and Apical are solidarily liable to PHI. The same state’s law need not apply

 to both of these issues.73

        When there is an actual conflict of laws, Louisiana Civil Code Article 3515 –

 Louisiana’s general and residual rule – requires that the law to be applied is “the law

 of the state whose policies would be most seriously impaired if its law were not

 applied to that issue.”74 That general rule is reiterated in Article 3537 with specific

 applicability to contractual obligations and in Article 3541 with specific applicability

 to quasi-contractual obligations such as those arising from a breach of warranty or

 in redhibition. Article 3537 provides guidance on how to determine which state’s



 72
        Mumblow v. Monroe Broadcasting, Inc., 401 F.3d 616, 620 (5th Cir. 2005).
 73
         See, e.g., Lonzo v. Lonzo, 231 So.3d at 968 (noting that Louisiana’s choice-of-law rules
 recognize the concept of “dépeçage” or issue-by-issue analysis as per Civil Code Article 3515).
 See, also, Rigdon v. Pittsburgh Tank & Tower Co., Inc., 95-2611 (La. App. 1 Cir. 11/08/96), 682
 So.2d 1303, 1306 (“courts must utilize an issue-by-issue analysis which may result in laws of
 different states being applied to different issues in the same dispute.”).
 74
        La. Civ. Code art. 3515.

                                               28
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 29 of 59 PageID #: 6909




 policies would be most seriously impaired if its law were not applied, reading as

 follows:

       That state is determined by evaluating the strength and pertinence of
       the relevant policies of the involved states in the light of: (1) the
       pertinent contacts of each state to the parties and the transaction,
       including the place of negotiation, formation, and performance of the
       contract, the location of the object of the contract, and the place of
       domicile, habitual residence, or business of the parties; (2) the nature,
       type, and purpose of the contract; and (3) the policies referred to in
       Article 3515, as well as the policies of facilitating the orderly planning
       of transactions, of promoting multistate commercial intercourse, and of
       protecting one party from undue imposition by the other.

 1.    Which State’s Law Applies to Rolls-Royce’s Potential Liability to PHI?

       PHI originally styled its claim against Rolls-Royce as a redhibition claim

 under Louisiana law. After the claim was severed and transferred to Indiana,

 however, the Indiana court noted that the claim converted into a claim for breach of

 the implied warranty of merchantability under Indiana law. The Indiana court said:

       [T]he Court finds that Rolls Royce knew (or should have known) that
       PHI’s redhibition claim under Louisiana’s doctrine could convert to an
       implied warranty of merchantability claim under Indiana law. It is
       undisputed that Indiana does not recognize the redhibition doctrine and,
       not only did Rolls Royce move to transfer and sever PHI’s redhibition
       claim from Louisiana to Indiana, but in 2015 after the case transferred
       to Indiana, Rolls Royce specifically reported to the Court and PHI that
       Indiana law applies to this case.75




 75
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2017 WL 167722, at *4.

                                             29
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 30 of 59 PageID #: 6910




       There is no indication in the Indiana court’s rulings that it intended to apply

 Indiana law only to the extent that PHI was claiming that the engine failed because

 of the No. 2 bearing and not to the extent that PHI was alternatively claiming that

 other alleged defects in the engine led to the engine’s failure and the water landing.

 To the contrary, it is clear from the district court’s multiple rulings that the Indiana

 court was prepared to apply Indiana law to all aspects of PHI’s claims against Rolls-

 Royce.76 The Indiana court noted that “PHI specifically asserts that Rolls-Royce

 breached the implied warranty of merchantability. The implied warranty of

 merchantability requires goods to be ‘fit for ordinary purposes for which such goods

 are used.’”77 The Indiana court further noted that “Rolls-Royce argues that the

 format and language of its Limited Warranty is sufficient to exclude or modify any

 implied warranty of merchantability.”78 The Indiana court expressly found, however,

 that the limited warranty applied only to the No. 2 bearing.79 PHI asserted a claim

 for breach of the implied warranty of merchantability with regard to the alleged

 defects in the engine including but not limited to the No. 2 bearing. Therefore, the




 76
       See discussion infra at pages 6-10 concerning what matters were left for trial in Indiana.
 77
        Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at *3 (citations
 omitted).
 78
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at 3.
 79
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at 4.

                                               30
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 31 of 59 PageID #: 6911




 claim concerning any other potential engine defect was not modified in any way by

 the written limited warranty document issued by Rolls-Royce when the No. 2

 bearing was purchased.

        Although Rolls-Royce represented in pleadings filed in the Indiana

 proceeding that an identical limited warranty document was issued by Rolls-Royce

 when it sold the engine to Bell Helicopter before the engine was installed in the

 helicopter ultimately sold to PHI,80 this Court has not located any such warranty

 document in the record of this lawsuit. Unless the existence of such a warranty

 document is proven at trial, there is no basis for any limitation on the scope of the

 implied warranty of merchantability under which PHI sought to recover from Rolls-

 Royce for defects in the engine unrelated to the No. 2 bearing. Thus, to maintain

 consistency with the multiple rulings by the Indiana court prior to settlement, PHI,

 and now Apical as the party with the burden of proof, would be subject to the law of

 Indiana as to liability for any claims against Rolls-Royce.




 80
        “Each engine, engine component, and replacement component part Rolls-Royce sells and
 PHI acquires comes with a written Limited Warranty.” (Rec. Doc. 193 in Civil Action No. 1:15-
 cv-00840 at p. 3). “Rolls-Royce issues a Limited Warranty. . . with each engine and new
 replacement part it manufactures and sells.” (Rec. Doc. 193 in Civil Action No. 1:15-cv-00840 at
 p. 7). “Rolls-Royce provides a Limited Warranty with every engine and component part it
 manufactures and sells. . . .” (Rec. Doc. 193 in Civil Action No. 1:15-cv-00840 at p. 9). “A Limited
 Warranty governs each engine and component part PHI obtains from Rolls-Royce. . . .” (Rec. Doc.
 193 in Civil Action No. 1:15-cv-00840 at p. 17).

                                                 31
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 32 of 59 PageID #: 6912




       Likewise, the Fifth Circuit severed PHI’s claims against Rolls-Royce from

 PHI’s claims against the other defendants and transferred them to Indiana based on

 the forum selection clause in the limited warranty document for the No. 2 bearing.

 However, there is no evidence in the Fifth Circuit’s mandamus ruling that

 consideration was given to the fact that PHI had not only alleged that the No. 2

 bearing had malfunctioned but had also alleged that other defects in the engine that

 were not covered by the limited warranty document might have led to the emergency

 water landing. The warranty document contained a forum selection clause as well as

 a choice-of-law provision requiring Indiana law to apply, and it was apparently on

 the basis of the words set forth in that document that the Fifth Circuit severed PHI’s

 claims against Rolls-Royce and transferred those claims to Indiana. Thus, there is

 nothing in the Fifth Circuit’s mandamus ruling to suggest that Louisiana law should

 apply to determine liability for any of the claims of PHI, and now Apical as the party

 with the burden of proof, against Rolls-Royce.

       The Indiana court indicated that the implied warranty of merchantability

 under Indiana law is the functional equivalent of the Louisiana warranty against

 redhibitory defects. With all due respect, that statement is not entirely accurate.

 Under Indiana law, the implied warranty of merchantability is codified at IC 26-1-

 2-314. Under subparagraph (2), the statute may be satisfied by showing that the good

 is not fit for the ordinary purpose for which it was used. Proof of that element can

                                          32
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 33 of 59 PageID #: 6913




 establish a breach of the warranty and, as the comments and jurisprudence indicate,

 in addition to showing the warranty and the breach, the buyer must show that the

 breach was a proximate cause of the loss sustained.81 In other words, to remain

 consistent with the prior rulings of the Indiana court, under Indiana law, Apical

 would have to show that there was (a) a defect unrelated to the No. 2 bearing, and

 (b) that the defect rendered the engine unfit for its ordinary purpose, i.e. the breach.

 In addition, as set forth in more detail below, Apical would also have to show (c)

 that the specific breach caused the helicopter to invert because Rolls-Royce has

 already been found to be solely responsible for the failure of the engine, and

 therefore, the loss of the engine.

       Under Louisiana law, a “seller warrants the buyer against redhibitory defects,

 or vices, in the things sold.”82 In order to prevail on a redhibition claim, a plaintiff

 must prove both that the product had a defect and that the defect rendered the thing,

 in this case the engine, useless or its use so inconvenient that PHI would not have

 bought the engine had it known of the defect.83 Under La. Civ. Code Art. 2524, the

 general rules of obligations, i.e. the rules applicable to a breach of contract claim,

 apply to provide the buyer’s remedy if “the seller [Rolls-Royce] has reason to know


 81
       Irmscher Suppliers, Inc. v. Schuler, 909 N.E.2d 1040, 1048-49 (Ind. Ct. App. 2009).
 82
       La. Civ. Code art. 2520.
 83
       La. Civ. Code art. 2520.

                                              33
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 34 of 59 PageID #: 6914




 the particular use the buyer intends for the thing [the engine] or the buyer’s particular

 purpose for buying the thing, and that the buyer is relying on the seller’s skill and

 judgment in selecting it, the thing sold must be fit for the buyer’s intended use or for

 his particular purpose.” In this regard, Indiana law and Louisiana law would seem

 to be functionally equivalent. However, as the comments indicate, this article is often

 confused with redhibition and “[t]he seller’s obligation under this Article is not the

 common law warranty of fitness. . . At common law the remedies arising from the

 warranty of fitness offer quasi-delictual overtones entirely absent from this

 Article.”84 PHI never pleaded a breach of contract claim under Louisiana law; rather,

 PHI’s claims only sounded in redhibition.

        Neither the Indiana doctrine nor the Louisiana doctrine sounds in tort. In fact,

 the Indiana court expressly recognized that PHI’s implied warranty of

 merchantability claim against Rolls-Royce was not a tort claim, emphasizing that

 “PHI submits that it is only proceeding against Rolls-Royce on contractual claims.”85

 Similarly, redhibition is a quasi-contract doctrine rather than a delictual doctrine.86




 84
        La. Civ. Code art. 2524, Comments (b) and (c) (emphasis added).
 85
        Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at 5.
 86
         See, e.g., Rotorcraft Leasing, LLC v. H.E.R.O.S., Inc., 2016-690 (La. App. 3 Cir. 04/19/17),
 217 So.3d 525, 535, writs denied, 228 So.3d 745 (La. 10/09/17) (“a redhibition claim is contractual
 in nature”); Touro Infirmary v. Sizeler Architects, 2004-0634 (La. App. 4 Cir. 03/23/05), 900 So.2d
 200, 204, writs denied, 901 So.2d 1093 (La. 2005) and 920 So.2d 232 (La. 2006) (quoting
 Hostetler v. W. Gray & Co., Inc., 523 So.2d 1359, 1368 (La. App. 2 Cir.), writs denied, 531 So.
                                                 34
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 35 of 59 PageID #: 6915




 Both principles are designed to shape the conduct of parties in the commercial

 marketplace, requiring manufacturers and sellers to warrant that their products are

 not defective and affording a remedy to purchasers who rely on those warranties.

 Both states require a quasi-contractual warranty from the manufacturer and seller

 and afford a quasi-contractual remedy to the buyer, which are imposed by operation

 of law for the protection of the buyer.87 This is where the similarities in the two

 state’s laws are the closest. However, the potential damages that are available and

 the causation elements for each in the context of this specific case are different.

        A redhibition claim has a causation element.88 The plaintiff must prove that

 his injuries were caused by the redhibitory defect; a plaintiff in redhibition cannot

 recover damages attributable to other causes.89 Therefore, Apical would have the



 2d 470 (La. 1988) and 531 So.2d 471 (La. 1988)). See, also, Alexander v. Burroughs Corp., 359
 So.2d 607, 612 (La. 1978).
 87
         Chesaco Motors, Inc., v. Gulf Stream Coach, Inc., No. 3:09-cv-383, 2013 WL 1281827 at
 *3 (N.D. Ind. Mar. 26, 2013) (citing Frantz v. Cantrell, 711 N.E.2d 856, 859 (Ind. Ct. App. 1999));
 Aucoin v. Southern Quality Homes, LLC., 2007-1014 (La. 02/26/2008), 984 So.2d 685, 691-92
 (citing Young v. Ford Motor Co., Inc., 595 So.2d 1123, 1127 (La. 1992)).
 88
         Hollybrook Cottonseed Processing, LLC v. Carver, Inc., No. 09-750, 2011 WL 2214936,
 at *3 (W.D. La. June 6, 2011) (“damages are limited to only those damages ‘caused by’ the
 redhibitory defect”); Weber v. Fidelity & Cas. Ins. Co. of New York, 250 So.2d 754, 755 (La.
 1971).
 89
        In re Vioxx Products Liability Litigation, MDL No. 1657, 2010 WL 2649513, at *21 (E.D.
 La. June 29, 2010) (concluding that the plaintiff’s redhibition claim failed because he did not prove
 causation); In re Vioxx Products Liability Litigation, MDL No. 1657, 2010 WL 11570867, at *11
 (E.D. La. Mar. 31, 2010) (finding that in order to be successful in a redhibition claim, a plaintiff
 must prove a theory of causation).

                                                 35
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 36 of 59 PageID #: 6916




 burden of proving that the inversion of the helicopter was caused by a “redhibitory

 defect” in the engine unrelated to the No. 2 bearing under Louisiana law. It should

 be noted here that this Court instructed the jury on causation, and the jury expressly

 found that the redhibitory defect in the float manufactured by Apical “caused the

 damage” to the helicopter.90 Therefore, the jury found that Apical was liable for the

 loss of the helicopter including the helicopter’s engine.91

       Indiana’s implied warranty of merchantability law is statutorily based and

 generally follows the UCC. Under IC 26-1-2-714, the measure of damages for a

 breach of warranty is calculated as follows:

       (1) Where the buyer has accepted goods and given notification. . ., he
           may recover as damages for any nonconformity of tender the loss
           resulting in the ordinary course of events from the seller’s breach as
           determined in any manner which is reasonable.
       (2) The measure of damages for breach of warranty is the difference at
           the time and place of acceptance between the value of the goods
           accepted and the value they would have had if they had been as
           warranted, unless special circumstances show proximate damages
           of a different amount.
       (3) In a proper case any incidental and consequential damages under
           IC 26-1-2-715 may also be recovered. (Emphasis added.)

       Direct damages include the cost of repair, the fair market value of the goods

 as warranted minus the salvage value, the fair market value of the goods as warranted

 at the time of acceptance less the fair market value of the goods as accepted, and the


 90
       Rec. Doc. 277.
 91
       Rec. Doc. 277.

                                           36
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 37 of 59 PageID #: 6917




 replacement costs less the value of the plaintiff’s use of the good up to the time of

 trial.92 Thus, the value of the engine credited to Apical and charged to PHI as a result

 of the settlement with Rolls-Royce satisfied the direct damages caused by the engine

 failure.

        Consequential damages are defined in IC 26-1-2-715(2)(b) to include “injury

 to person or property proximately resulting from any breach of warranty.”93

 Consequential damages must be reasonably foreseeable and then are available only

 if “they are the direct, immediate, and probable result of the breach of an implied

 warranty.”94 Further, the “consequential damages must result from the seller’s

 breach.”95 Thus, in order for Rolls-Royce to be responsible for the loss of the entire

 helicopter under Indiana law, the plaintiff, or in this case Apical as the party with

 the burden of proof, must prove that there was an engine defect other than in the No.




 92
       Irmscher Suppliers, Inc. v. Schuler 909 N.E.2d at 1050; Gagne v. Enduramax LLC, No.
 3:11-CV-183-TLS, 2011 WL 6141053 at *3 (N.D. Ind. Dec. 9, 2011).
 93
        The statute also defines incidental damages which are not applicable here.
 94
         See IC 26-1-2-714 and 715 concerning the availability of consequential damages.
 Consequential damages must be reasonably foreseeable and can be recovered only if they are the
 “direct, immediate, and probable result of the breach of an implied warranty.” Irmscher Suppliers
 Inc. v. Schuler, 909 N.E.2d at 1051 (citing Bob Anderson Pontiac, Inc. v. Davidson, 293 N.E.2d
 232, 236 (Ind. App. Ct. 1973)); Gagne v Enduramax LLC, 2011 WL 6141053 at *3; Chesaco
 Motors, Inc v. Gulf Stream Coach, Inc., 2013 WL 1281827 at *6.
 95
        Michiana v. Mack, Inc. v. Allendale Rural Fire Protection District, 428 N.E. 2d 1367, 1372
 (Ind. Ct. App. 1981). See, also, Chesaco Motors, Inc. v. Gulf Stream Coach, Inc., 2013 WL
 1281827 at *5.

                                                37
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 38 of 59 PageID #: 6918




 2 bearing that made the engine unfit for its intended use and which directly,

 immediately, and probably resulted in the helicopter inverting and submerging.

       However, as Rolls-Royce argued in Indiana, by statute, the parties are free to

 limit their exposure with a limited warranty that is designed to specifically protect

 the manufacturer from the imposition of consequential damages.96 Apparently, there

 was no specific evidence to that effect outside of the No. 2 bearing. Absent such a

 limited warranty, consequential damages may be available if the limited warranty

 failed to serve its essential purpose. According to PHI, this is so because the total

 loss of the engine prevented any repair that might have been made to the No. 2

 bearing. Rolls-Royce argued that, under Indiana law, an exclusion of consequential

 damages is valid even if the written warranty fails of its essential purpose, citing

 Rheem Mfg. Co. v. Phelps Heating & Air Conditioning, Inc., 746 N.E.2d 941, 947

 (Ind. 2001). The Indiana court expressly preserved this issue, as well as

 consequential damages in general, and the issue of superseding cause for trial.97

       On the other hand, under the redhibition laws of Louisiana, the manufacturer

 is responsible for damages simply by virtue of its status as the manufacturer once it

 is shown that there was a redhibitory defect that existed at the time of delivery that

 caused the plaintiff’s damages. The manufacturer is deemed to know of the


 96
       IC 26-1-2-719; Gagne v. Enduramax, LLC, 2011 WL 6141053 at*4.
 97
       See discussion infra at pages 6-10.

                                             38
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 39 of 59 PageID #: 6919




 redhibitory defect and cannot be found to be in good faith regardless of what his

 knowledge may be.98 Therefore, there is a true conflict of laws when it comes to

 causation and consequential damages.

        Before considering the individual factors necessary to the choice-of-law

 analysis, based on the comprehensive legislation dealing with the implied warranty

 of merchantability, this Court finds that Indiana has a strong policy interest in

 protecting Indiana businesses and ensuring that the contractually and statutorily

 created rights and obligations of its citizens such as Rolls-Royce are enforced.99 That

 policy interest is evidenced by the higher standards for causation for consequential

 damages found in the statutory law. Louisiana has a strong policy interest in assuring

 that its corporate citizens are fairly compensated for any losses resulting from defects

 in products that they purchase in interstate commerce.100 Furthermore, Louisiana has

 more limited protection for manufacturers when it comes to causation and damages

 that can only be avoided with express and explicit waivers. 101 Applying all the




 98
        La. Civ. Code arts. 2531, 2545.
 99
        Breneman v. Slusher, 768 N.E.2d 451, 461 (Ind. Ct. App. 2002); Ram Products Co., Inc.
 v. Chauncey, 967 F.Supp. 1071, 1081 (N.D. Ind. 1997).
 100
        See Bell v. Foster Wheeler Energy Corp., No. 15-6394, 2017 WL 979023, at *3 (E.D. La.
 Mar. 13, 2017); Logan v. Louisiana Dock Co., Inc., 541 So.2d 182, 186 (La. 1989); Guillory on
 Behalf of Guillory v. U.S., 699 F.2d 781, 785 (5th Cir. 1983).
 101
        La. Civ. Code art. 2520, comment (c) and cases cited therein.

                                               39
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 40 of 59 PageID #: 6920




 factors to these policy interests, this Court concludes that Indiana’s interests would

 be most impaired if Indiana law were not applied to both causation and damages.

       The first factor to be considered in determining which state’s law applies

 requires an analysis of the pertinent contacts of each state to the parties and the

 transaction, including the place of negotiation, formation, and performance of the

 contract, the location of the object of the contract, and the place of domicile, habitual

 residence, or business of the parties.

       Rolls-Royce primarily does business in its home state, Indiana, while Apical

 is a California company, and PHI is a Louisiana corporation whose operations

 headquarters are centered in Louisiana. PHI has airfields at multiple locations in

 Louisiana and many of its airships stay at offshore locations when not ferrying

 offshore workers to land. The helicopter that was lost was based in Louisiana and

 ditched offshore of the coast of Louisiana.

       The contract by which the engine was purchased was at least partially

 negotiated in Indiana by an Indiana company for sale to a third party in Canada

 (Bell). The helicopter’s engine was designed and manufactured in Indiana by an

 Indiana-based company and was ultimately supplied from Indiana by that Indiana-

 based corporation through an intermediary (Bell) to an end-user in Louisiana (PHI).

 Indiana law imposed an implied warranty of merchantability to the end-user in the

 absence of a contract of sale with an express warranty. The contract of sale for the

                                            40
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 41 of 59 PageID #: 6921




 No. 2 bearing was negotiated by an Indiana company with a Louisiana company.

 Because there was a contract of sale for that product manufactured in Indiana,

 Indiana law allowed the imposition of more limited warranty obligations on Rolls-

 Royce and afforded a more limited remedy under the express warranty allowed by

 Indiana statutory law to PHI.

        Neither Apical nor OHS had any contact with or involvement with Rolls-

 Royce or the engine Rolls-Royce manufactured. Apical manufactured the float and

 OHS maintained it. Thus, neither of these two parties has any role in the analysis at

 this stage. In seeking to be held solidarily liable with Rolls-Royce, Apical is

 essentially seeking contribution for one-half of the jury award from the party with

 which it claims to be solidarily liable. Since Rolls-Royce is no longer in the case,

 however, Apical stands in PHI’s shoes, subrogated to PHI’s interest in the claim

 against Rolls-Royce, and seeking a reduction in the amount owed to PHI rather than

 contribution directly from Rolls-Royce.102

        The second factor focuses on the nature, type, and purpose of the contract.

 The sales contract by which Rolls-Royce’s engine was installed in the helicopter that

 was ultimately sold to PHI by a Canadian company was for the purpose of ferrying




 102
        See Romano v. Metropolitan Life Insurance Company, 2016-0954 (La. App. 4 Cir.
 05/24/17), 221 So.3d 176, 180-81, for an explanation of the “virile share credit” under pre-
 comparative fault law in Louisiana.

                                             41
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 42 of 59 PageID #: 6922




 oil and gas industry workers among land-based locations and offshore installations.

 Because no specific evidence has yet been introduced evidencing a limited warranty

 for the rest of the engine (aside from the No. 2 bearing), the sale itself gave rise to

 the statutorily based implied warranty of merchantability that is a feature of every

 product sold by Indiana companies that qualify as merchants, and no express

 warranty is involved. The purpose of the statutory provision is to help assure the

 quality of products manufactured or sold in Indiana and to help protect the buyers of

 those products.

       The limited warranty that Rolls-Royce issued when PHI bought a replacement

 bearing from it specified that Indiana law would apply and that an Indiana court

 would decide any disputes arising out of that purchase. Rolls-Royce argued in the

 Indiana litigation that a similar warranty applied not just to the replacement bearing

 but also to the engine that Rolls-Royce manufactured and was installed in PHI’s

 helicopter.103 If so, Rolls-Royce could not be liable for consequential damages at all

 under Indiana law, and therefore, could not be liable for the loss of the helicopter.

       The third factor focuses on the relationship of each involved state to the parties

 and the dispute, the policy of upholding the justified expectation of the parties, and

 minimizing the adverse consequences of subjecting a party to the laws of more than



 103
       See Footnote 80, supra.

                                           42
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 43 of 59 PageID #: 6923




 one state, as well as the policies of facilitating the orderly planning of transactions,

 promoting multistate commercial intercourse, and protecting one party from undue

 imposition by the other.

       Indiana has an interest in protecting its businesses such as Rolls-Royce and

 ensuring that the contracts that they enter into are enforced and the consumer is

 protected by the implied warranty of merchantability, but only to the extent the

 implied warranty is not otherwise limited by a specific warranty. If there is no

 limitation of warranty, Indiana law makes it more difficult to recover consequential

 damages by imposing a higher burden of proof on causation. Thus, Indiana law is

 more protective of the seller/manufacturer in most contexts when it comes to

 damages that are not considered direct damages.

       Indiana has an interest in assuring that if one of its corporate citizens is found

 liable to an out-of-state entity, then its citizen’s liability is apportioned in accordance

 with its laws on that subject, i.e. in a more restrictive fashion than Louisiana’s law

 of redhibition. Since Indiana does not recognize liability for consequential damages

 based purely on one’s status as a manufacturer, nor does it recognize solidary

 liability in a contract or quasi-contract context as set forth below, this policy would

 be impaired if Indiana law was not applied.

       Apical argued that it should not matter since Rolls-Royce is no longer a party

 to this suit. However, Louisiana has an interest in seeing that its corporate citizen,

                                             43
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 44 of 59 PageID #: 6924




 PHI, is awarded appropriate damages to fully compensate it if injured by a

 manufacturer of a product with a redhibitory defect. This goal was accomplished at

 the trial on the merits when Apical was held completely liable for the loss of the

 helicopter and given a credit for the value of the engine. Likewise, Rolls-Royce and

 PHI obtained what they could have obtained in Indiana applying Indiana law – a

 settlement of the direct damages claim perhaps with some consideration for the risk

 of the imposition of consequential damages. If the Louisiana law applicable to

 manufacturers is applied now, both Indiana’s stricter policy toward the award of

 consequential damages and Louisiana’s policy to fully compensate its citizens would

 both be impaired.

       In other words, by virtue of having to litigate in two separate proceedings,

 PHI settled its claim based on the assumption that all of its claims against Rolls-

 Royce would be governed by Indiana law, as the Indiana court had ruled. However,

 if in this separate proceeding, Rolls-Royce is somehow found liable for all damages

 just because of its status as a manufacturer (assuming damages and causation), and

 Apical is given a credit for the engine and a fifty percent reduction in the amount the

 jury found that Apical owed, PHI would not be fully compensated for its loss for

 which it admittedly bore no responsibility under any scenario. This result would not

 foster Louisiana’s interest in assuring that its corporate citizens are fully

 compensated when they are damaged by defective products sold to them by out of

                                           44
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 45 of 59 PageID #: 6925




 state vendors. What exists at the causation stage for consequential damages is

 whether the Rolls-Royce engine contained a defect that rendered it unfit for its

 intended use, and if so, whether that defect caused the “direct, immediate, and

 probable result” of the helicopter inverting and submerging. It matters not that Rolls-

 Royce is no longer a party as Indiana law and its policy considerations would have

 been an integral part of any settlement entered into between PHI and Rolls-Royce.104

 This is particularly so in this case since PHI had no notice that Apical would seek to

 impose Louisiana law of solidary liability at the time PHI and Rolls-Royce were in

 settlement negotiations.

        The Indiana court gave no indication that the law of any state other than

 Indiana would be applied to PHI’s claim against Rolls-Royce. The application of

 Indiana law would assure that the justified expectations of Rolls-Royce and PHI

 would be upheld as they applied to the sale of the engine or the No. 2 bearing. As

 previously indicated, the interests of California have no role in this analysis given

 the remand ruling that Apical’s liability cannot be relitigated.




 104
         Based on the facts that were undisputed from the outset, it is arguable if not likely that PHI
 substantially discounted any settlement demand down from the full value of the helicopter as the
 engine failure, if caused by a defect that was unrelated to the No. 2 bearing, did not seem to result
 in the direct, immediate, and probable inversion of the helicopter after the floats failed. This
 assertion is supported by the jury’s verdict that the redhibitory defect in the float system caused all
 the damage to the helicopter.

                                                  45
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 46 of 59 PageID #: 6926




       Indiana’s policy of protecting its corporate citizens, as reflected in the Indiana

 Code, would be more impaired if Louisiana law were applied to the causation

 element of the implied warranty of merchantability. Therefore, this Court finds that

 Indiana law regarding the implied warranty of merchantability should apply,

 including giving PHI the opportunity to demonstrate that a limited warranty is

 applicable that would preclude the availability of consequential damages. Because

 the policies underlying the two states’ laws are not the same when it comes to

 causation and consequential damages, the application of Indiana law to PHI’s claim

 against Rolls-Royce would not be an abrogation of the Fifth Circuit’s ruling severing

 that claim from PHI’s claims against Apical and OHS and transferring it to Indiana.

 Nor would the application of Indiana law be in derogation of any ruling by the

 Indiana court.

       Because there is a true conflict between Indiana law and Louisiana law

 concerning these two issues, Louisiana’s conflict-of-law rules require that Indiana

 law must be applied to the issue of Rolls-Royce’s potential liability to PHI for breach

 of the implied warranty of merchantability and the availability of consequential

 damages. Therefore, this Court finds that Indiana law applies to the issue of whether

 Rolls-Royce is liable to PHI for any defect in the engine, aside from the No. 2

 bearing, that made the engine unfit for its ordinary use, which directly, immediately,




                                           46
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 47 of 59 PageID #: 6927




 and probably resulted in the helicopter inverting, submerging. and causing the loss

 of the entire helicopter.105

 2.     Which State’s Law Applies to the Issue of Rolls-Royce and Apical’s
        Potential Solidary Liability?

        Solidary liability is a concept relevant to the distribution of loss among liable

 parties rather than a concept designed to shape the conduct of parties. In its briefing,

 Apical did not address whether Indiana law differs from Louisiana law concerning

 this issue. The analysis required by Louisiana’s conflict-of-laws rules does not lead

 in a different direction and support a different conclusion for loss allocation because

 there is a true conflict between Indiana law and Louisiana law with regard to the

 potential allocation of loss between Rolls-Royce and Apical and, more specifically,

 to the issue of solidary liability.

        Louisiana statutory law provides that ‘[a] solidary obligation arises from a

 clear expression of the parties’ intent or from the law.”106 At least at this stage, there

 is no actual evidence of a written contract that was negotiated between PHI and

 Rolls-Royce governing their relationship to the allegedly defective engine aside

 from the limited warranty applicable to the No. 2 bearing. That warranty document



 105
        IC 26-1-2-314, IC 26-1-2-714, IC 26-1-2-715; Irmscher Suppliers Inc. v. Schuler 909
 N.E.2d at 1051; Gagne v Enduramax LLC, 2011 WL 6141053 at *3; Chesaco Motors, Inc v. Gulf
 Stream Coach, Inc., 2013 WL 1281827 at *6.
 106
        La. Civ. Code art. 1796

                                            47
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 48 of 59 PageID #: 6928




 limited PHI’s potential recovery to the value of the No. 2 bearing alone. Setting aside

 the issue of whether the warranty failed to serve its essential purpose, the intent that

 can be derived from the limited warranty is that Rolls-Royce could not in any way

 be subjected to joint and several, or solidary, liability.

       PHI did not purchase the engine directly from Rolls-Royce. According to the

 Indiana court, it is undisputed that Rolls-Royce designed and manufactured the

 engine then sold it to Bell Helicopter Canada in 1999, and it is equally undisputed

 that Bell sold a helicopter to PHI in 2009 with that engine already installed in it.107

 Therefore, absent any evidence of a contract between Rolls-Royce and PHI other

 than the limited warranty, rather than being obligated under a contract, to the extent

 a solidary obligation exists at all, it would have to be by operation of law.

       In concluding that a trial was needed on the issue of solidary liability, the Fifth

 Circuit relied on jurisprudence that predated the 1996 revision of the Civil Code

 articles on solidary liability and principles of tort law that are not applicable to the

 quasi-contract doctrine of redhibition. In 1996, the Louisiana legislature amended

 Louisiana Civil Code Articles 2323 and 2324 and abolished solidary liability among




 107
       Petroleum Helicopters, Inc. v. Rolls Royce Corp., 2016 WL 7179362 at *1.

                                             48
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 49 of 59 PageID #: 6929




 non-intentional tortfeasors, establishing a pure comparative fault system for tort

 claims.108

        Indiana did the same thing in 1998 with the enactment of its Comparative

 Fault Act found at IC 34-51-2-1, et seq. The act “governs any action based on fault

 that is brought to recover damages for injury or death to a person or harm to

 property.”109 Prior to the adoption of the Comparative Fault Act, under common law

 in Indiana, joint tortfeasors were jointly and severally liable for the indivisible harm

 they caused a plaintiff; however, the Act completely abrogated that theory in

 negligence cases.110 Furthermore, there is no right of contribution among

 tortfeasors.111 Since comparative fault only applies in tort claims, whether under

 Louisiana or Indiana law, Rolls-Royce cannot be held solidarily liable with Apical

 based on tort principles, because the only claims against either one of these two

 parties as the record now stands are based in quasi-contract. However, even if some

 type of tort analysis would apply, as suggested in the Fifth Circuit’s remand ruling




 108
        Dumas v. State ex rel. Dept. of Culture, Recreation & Tourism, 2002-0563 (La. 10/15/02),
 828 So.2d 530, 535.
 109
        IC 34-51-2-1.
 110
        IC 34-51-2-7; IC 34-51-2-8, Dallas v. Cessna, 968 N.E. 2d 291, 297-98 (Ind. Ct. App.
 2012) (citing Ind. Dept. of Ins. v. Everhart, 960 N.E.2d 129, 138 (Ind. 2012)).
 111
        IC 34-51-2-12.

                                               49
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 50 of 59 PageID #: 6930




 in its citations to tort cases, the application of pure comparative fault under Louisiana

 or Indiana law would bar the application of solidary liability.

        In 1972, the Louisiana Supreme Court held that the manufacturer and seller

 of a thing containing a redhibitory defect were solidarily liable to the purchaser.112

 This was memorialized in a comment to one of the Civil Code articles addressing

 redhibition, which states that “[w]hen the thing sold contains a redhibitory defect,

 the manufacturer and the seller are solidarily liable to the buyer for a return of the

 purchase price.”113 Indeed, there is a presumption that the manufacturer and the seller

 of the same product are solidarily bound when the purchaser asserts a successful

 redhibition claim.114 That, however, is not the situation presented in this lawsuit.

 Apical and Rolls-Royce did not manufacture or sell the same allegedly defective

 product. They are the manufacturers and sellers of two very different products that

 happened to be installed on the same helicopter. Therefore, the principle that solidary

 liability exists as between the manufacturer and seller of a product containing a

 redhibitory defect has no applicability in this case.



 112
        Media Production Consultants, Inc. v. Mercedes-Benz of North America, Inc., 262 So.2d
 377, 381 (La. 1972). See, also, Womack and Adcock v. 3M Business Products Sales, Inc., 316
 So.2d 795, 797 (La. App. 1 Cir. 1975); LeGros v. ARC Services, Inc., 2003-0918 (La. App. 3 Cir.
 02/25/04), 867 So.2d 63, 67.
 113
        La. Civ. Code art. 2545, Comment (c).
 114
      Matherne Instrumentation Specialists, Inc. v. Mighty Enterprises, Inc., No. 15-1159, 2015
 WL 3505032, at *4 (E.D. La. June 3, 2015) (citations omitted).

                                                50
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 51 of 59 PageID #: 6931




       Furthermore, Louisiana’s appellate courts are split on whether solidary

 liability still exists at all in the redhibition context. The Louisiana Supreme Court

 declined an opportunity to decide whether the amendments to the Civil Code also

 abolished solidary liability in redhibition cases,115 noting that

       [s]ince the 1996 amendments to La. C.C. arts. 2323 and 2324, courts of
       appeal have split on the issue of whether La. C.C. arts. 2323 and 2324
       apply to abolish solidary liability in redhibition cases. The First and
       Second Circuits have held that these articles apply to a redhibition suit.
       . . . On the other hand, the Fourth Circuit has held that La. C.C. art.
       2323 applies only to “actions based in tort” and that a redhibition suit
       is a contractual action, not a tort action.116

       Thus, there is an unresolved issue in Louisiana law concerning whether a

 manufacturer can be held solidarily liable with a seller of the same defective product

 when the purchaser of the product asserts a redhibition claim. Again, however, a

 different factual scenario is presented in this lawsuit. Apical, the proponent of the

 theory that it is potentially solidarily liable to PHI along with Rolls-Royce, has

 argued that the manufacturer and seller of one product allegedly containing a

 redhibitory defect should be found solidarily liable with the manufacturer and seller

 of a different product containing a different redhibitory defect. But Apical did not

 direct this Court’s attention to a single case in Louisiana jurisprudence reaching that

 conclusion.


 115
       Aucoin v. Southern Quality Homes, LLC, 2007-1014 (La. 02/26/08), 984 So.2d 685, 693.
 116
       Aucoin v. Southern Quality Homes, LLC, 984 So.2d at 693 n. 12 (citations omitted).

                                             51
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 52 of 59 PageID #: 6932




        Thus, solidary liability in the context of redhibition claims – assuming that it

 still exists at all – is much narrower than the solidary liability that was formerly

 available in a delictual context. Perhaps more important, this Court is aware of

 nothing in Indiana law affording PHI the right to seek recovery from Rolls-Royce

 for the damages resulting from another entity’s product (i.e., Apical’s float system)

 that is allegedly unmerchantable (or, in Louisiana parlance, contains a redhibitory

 defect). PHI stated that its research had “located no Indiana case applying solidary

 obligation or any comparable doctrine or principle to a breach of warranty action

 under Indiana law.”117 To the contrary, “Indiana does not recognize comparative

 causation in breach of contract claims.”118 Rather, under Indiana breach of contract

 law where there are multiple causes, “[t]he test of causation. . . is not whether the

 breach was the only cause, or whether other causes may have contributed, but

 whether the breach was a substantial factor in bringing about the harm.”119 In cases

 where there are multiple causes, the defendant who was brought to judgment paid




 117
        Rec. Doc. 361 at 2.
 118
        Parke State Bank v. Akers, 659 N.E.2d 1031, 1035 (Ind. 1995) (citing Fowler v. Campbell,
 612 N.E.2d 596, 602 (Ind. Ct. App. 1993)). See, also, Lifeline Youth & Family Services, Inc., 996
 N.E. 2d 808, 814 (Ind. Ct. App. 2013).
 119
         Fowler v. Campbell, 612 N.E.2d at 602. See, also, Parke State Bank v. Akers, 659 N.E.2d
 at 1034-35; Wesco Distribution, Inc., v. ArcelorMittal Indiana Harbor, LLC., 23 N.E.3d 682, 695
 (Ind. Ct. App. 2014).

                                                52
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 53 of 59 PageID #: 6933




 for the damages caused by the breach if the breach was a substantial factor in causing

 the damages without regard to whether there was any form of comparative causation.

       In the 1993 case of Fowler v. Campbell, homeowners brought a breach of

 contract claim against their builder based on the builder’s failure to install a septic

 system according to specific plans and specifications. The builder contended there

 was no deviation from the plans and specifications and argued that the homeowners

 introduced foreign material into the septic system, causing it to fail. The court found

 that while the homeowners’ actions contributed to the failure, the builder’s “failure

 to install the septic system according to the Plans was a substantial factor in bringing

 about the [homeowners’] damages, which is all that is required.”120 Since there was

 no comparative causation, the builder was responsible for the total loss.

       Likewise, in the 1995 case of Parke State Bank v. Akers, the bank had

 allegedly violated its safe deposit box rental contract when it permitted unauthorized

 access to a jointly-held safe deposit box. Jointly-held certificates of deposit were

 removed and endorsed by only one of the joint owners, depriving the other co-owner

 of its interest in the CD. The bank contended that the wrongful act of one of the co-

 owners should have been considered. The Indiana Supreme Court held that “while

 [the co-owner’s] subsequent endorsement and distribution of proceeds from the



 120
       Fowler v. Campbell, 612 N.E.2d at 602.

                                            53
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 54 of 59 PageID #: 6934




 certificates to his daughter. . . and her children may have contributed to Ardith’s

 loss, Indiana does not recognize comparative causation in breach of contract claims

 . . . The trial court properly concluded that the Bank’s breach of contract was a

 substantial factor in bringing about Ardith’s damages.”121 The bank was held liable

 for the full amount.

       Both of these cases predate the enactment of the Comparative Fault Act. Both

 involved a different source of conduct that caused an indivisible harm. Yet, it was

 only the entity that breached the contract that was held liable. Accordingly, while

 Indiana law expressly recognizes joint and several liability, as well as a right of

 contribution, in a commercial paper context,122 this Court has been directed to no

 statutory or jurisprudential authority establishing that Indiana law allocates losses in

 breach of warranty cases on the basis of solidarity as that term is understood in

 Louisiana law.

       Subjecting PHI to the law of Louisiana on loss allocation between PHI and

 Rolls-Royce would also have the adverse consequence of reducing PHI’s recovery

 by the value of the engine and potentially fifty percent of the liability found by the

 jury to be the responsibility of Apical. When the claims against the defendants were

 sought to be severed by Rolls-Royce, this Court, in denying the motion based on the


 121
       Parke State Bank v. Akers, 659 N.E.2d at 1034-35 (citations omitted).
 122
       See IC 26-1-3.1-116.

                                              54
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 55 of 59 PageID #: 6935




 considerations of Fed. R. Civ. P. Rule 21, was concerned about the possibility of two

 trials in which one defendant would point to the other in each venue, leaving the

 possibility that a jury in one state could find the defendant in the other state to be

 one hundred percent of the cause of the loss and vice-versa, leaving PHI with no

 recovery for a loss it had no responsibility for whatsoever. Once severance and

 transfer occurred, faced with the applicability of Indiana law, PHI justifiably relied

 upon the absence of solidary liability in making its decision to settle. The later

 addition of the risk associated with the previously undisclosed argument in favor of

 the application of Louisiana law of loss allocation undermines the policy of settling

 the claims in Indiana because it does not minimize the risk of adverse consequences

 if PHI is subjected to the laws of multiple states.

       Apical should also be considered in the solidarity calculus. While Apical

 claims that Louisiana’s unique doctrine of solidary liability should be applied,

 Apical’s relationship to Louisiana law is tenuous at best. Apical is a California

 company that sold its float system to Bell (a Canadian company) to install on a

 helicopter Bell sold to PHI in Louisiana. Because the Fifth Circuit severed PHI’s

 claim against Rolls-Royce, Apical was not a party to the Indiana litigation and could

 not be liable under a comparative causation analysis in Indiana. However, Rolls-

 Royce could be found not to have been the cause of the helicopter loss at all.




                                           55
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 56 of 59 PageID #: 6936




       Despite specific rulings and factual findings from the Indiana court, Apical

 argued that Indiana law should not be applied here because there was no transaction

 between PHI and Rolls-Royce regarding the “engine.”123 Rather, much like Apical,

 Rolls-Royce sold the engine to Bell who put it in the helicopter sold to PHI. Apical

 cited no authority for the proposition that Indiana would even consider a choice-of-

 law analysis for the loss allocation caused by Apical’s float system, but if it did, and

 Indiana law applied to the claim against Apical, the jury’s finding would be

 undisturbed. The result of now applying Louisiana law retroactively to the trial of

 Rolls-Royce’s liability in Louisiana, after the case against Rolls-Royce was severed

 and transferred, would be inconsistent rulings between two federal courts on the

 same issue.

       PHI argued persuasively that the policies of both Indiana and Louisiana would

 be served if Indiana law regarding loss allocation were applied. The Louisiana law

 of redhibition reflects a policy of Louisiana’s interest in ensuring that its citizens are

 fully compensated for their losses caused by a redhibitory defect, particularly where

 a manufacturer is involved who is deemed to be in bad faith. The policy of Louisiana

 to award full compensation would be impaired if Louisiana law on loss allocation

 was applied now between two defendants because applying Louisiana law would



 123
       Rec. Doc. 364 at 4.

                                            56
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 57 of 59 PageID #: 6937




 result not only in a reduction for the value of the engine allocated to Rolls-Royce

 (i.e. substantially more than the value of the No. 2 bearing as required in the limited

 warranty) but in an additional fifty percent reduction of PHI’s recovery from Apical

 if Rolls-Royce is found to be a solidary obligor with Apical.

       Indiana’s substantial interest in the uniform application of its laws concerning

 allocation of loss in the event of an implied warranty of merchantability claim would

 also be impaired if its law were not applied as Indiana does not recognize solidary

 liability in this context, as explained above. Rather, Indiana would recognize that, if

 the manufacturer is found to have breached the warranty, it would be liable for direct

 damages, and “in a proper case” perhaps consequential damages, assuming the

 heightened standard of causation is met. Indiana would not visit the liability of

 another party on its corporate citizen. Therefore, Louisiana’s policy would be the

 least impaired if Indiana law was applied, and both Indiana and Louisiana’s policies

 would be impaired if Louisiana law was applied.

       This Court took Rolls-Royce’s role in this litigation into consideration by

 decreasing the jury’s award in favor of PHI by an amount equal to the value of

 helicopter’s engine. The jury found that the redhibitory defect in the Apical float

 caused the loss of the helicopter and awarded PHI $2.18 million, the full value of

 the helicopter including its engine. Because the engine failed before the helicopter

 was forced to land in the water, this Court reasoned that the redhibitory defect in the

                                           57
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 58 of 59 PageID #: 6938




 float did not cause the loss of the engine. Therefore, this Court deducted the sum that

 was determined to be the value of the engine – $450,230 – from the jury’s award,

 which is a result consistent with the application of Indiana law on loss allocation that

 does not recognize comparative causation in contract claims or anything resembling

 solidary liability under Louisiana law.

       Finally, in light of the Fifth Circuit’s severance and transfer decision and in

 light of the Indiana court’s application of Indiana law to PHI’s claim against Rolls-

 Royce, this Court finds that the application of Louisiana law to PHI’s claim against

 Rolls-Royce simply cannot be what the Fifth Circuit envisioned when the claim was

 severed and transferred. In enforcing the choice-of-law provision in the limited

 warranty and transferring PHI’s claim against Rolls-Royce to Indiana, the Fifth

 Circuit, in essence, mandated the application of Indiana law to that claim. To now

 apply Louisiana law retroactively to that claim would be inconsistent with the Fifth

 Circuit’s transfer ruling. Further, if Louisiana law were to be applied, PHI would

 find itself having to defend what is essentially an absent non-party based on the

 application of another state’s law (Louisiana) when the court where the litigation

 was transferred by the Fifth Circuit has ruled that PHI did not have any claim under

 that law. This Court finds that the imposition of solidary liability concepts under

 Louisiana law to Rolls-Royce due to a sale by this Indiana manufacturer and seller




                                           58
Case 6:13-cv-00015-PJH Document 377 Filed 01/07/21 Page 59 of 59 PageID #: 6939




 would be an abrogation of the Fifth Circuit’s ruling severing and transferring the

 claim to Indiana.

                                        Order

       For the reasons set forth above, this Court finds (a) that Indiana law applies to

 the issue of whether Rolls-Royce is liable to PHI for any defect in the engine other

 than No. 2 bearing that made the engine unfit for its ordinary use and directly,

 immediately, and probably caused the helicopter to invert and submerge, resulting

 in the loss of the entire helicopter; and (b) Indiana law applies to the apportionment

 of loss as between Rolls-Royce and Apical, precluding the applicability of solidary

 liability under the facts of this case. Accordingly,

       IT IS ORDERED that no trial on the issue of solidary liability will be

 scheduled by this Court, and this Court’s judgment will be reinstated.

       Signed at Lafayette, Louisiana, this 7th day of January 2021.



                                         ____________________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE




                                           59
